DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite limitations which are unclear because they fail to logically work together. For example in Claim 7:
line 8 requires a module whose form is identical for all aircraft
line 12 requires form of the front part being different between families
line 14 requires an edge of said module forming an outline identical to an edge of a contiguous section of the fuselage (presumably of the front part) whatever the aircraft.
It is unclear how the module can both be identical for all the aircraft and also have an edge which is different to accommodate different front parts between families. These limitations don’t add up. Either the module has to be different for the different families, or the edge must not be part of the module so the edge can accommodate different front parts (fuselages).
Applicant has also defined fleets and families in the claims, however their use is confusing. When a family is different does that means it belongs to a different fleet? When a fleet is different is it necessarily composed of different families? The examiner suggests simply defining a first family and a second family of aircraft. Then saying that the first and second family have different front portions of the their respective fuselages. The use of “fleets” is unnecessarily ambiguous when combined with multiple families, and limits the claim without adding substantial patentable weight.
The remaining claims are rejected for being dependent on an indefinite parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friend (US 6497388 B1).
Regarding Claims 7-9, 11, and 14, Friend discloses:
7. A fleet of aircraft of different families of which each aircraft has a front part comprising:
a window framing (52),
windows (36, 60), and
a windshield front fairing (42), and
of the fleets of different families and independent of a form of a fuselage (20, 20a, 20b) of the aircraft, said module being taken up for all of said aircraft of different families the module being identical whatever the aircraft of the fleets concerned, in all the families, the overall form of the front part being on the other hand different (“second, somewhat larger aircraft platform”; Column 3 Line 38) from one family to another and adapted to the outlines of the module, an edge (defined by 50, 54, 58) of said module forming an outline identical to that of an edge (edge of 40) of a contiguous section of the fuselage with which the module is directly assembled (“fixedly coupled “; Column 3 Line 12), whatever the aircraft of one and the same family of the fleet (8, 8a, 8b).

8. The fleet of aircraft according to claim 7, wherein the module comprises a full panel in a single piece and in a single block (52 is all one piece).

9. The fleet of aircraft according to claim 8, wherein the framing and the windshield front fairing form a stiffened full panel in which module stiffeners (26b and 50) are arranged differently (since 26b and 50 are on top of the aircraft) from stiffeners (12) of the contiguous fuselage (20) section.

11. The fleet of aircraft according to claim 7, wherein a bottom edge (26a) of the module adjoins a sealed front underside (40; sealed by 42) of the aircraft upon assembly.

13. (NEW) The construction according to Claim 1, wherein the module is produced from a full panel in a single piece (“discrete and independent structure”; Column 2 Line 62).

14. (NEW) The construction according to Claim 1, wherein a form of the module is symmetrical relative to an overall vertical central plane of symmetry passing through a central longitudinal axis of the aircraft (See Figs. 4, 6, and 8, a center line is shown and the module 10 is symmetric about itself and the aircraft).

Claims 1-3 and 5 are rejected using the same elements of Friend and same reasoning as applied to Claims 7-9 and 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friend as applied to claims 1-3, 5, 7-9, 11, 13, and 14 above, and further in view of Durand (US 20140175225 A1).
Friend is silent on the exact types of stiffeners. Durand teaches a similar modular aircraft front wherein:
the stiffeners are arranged at least partially in isogrid (98a-c) fashion on the module and at least partially circumferentially (104/120/110) on the contiguous fuselage section; and
 a top edge of the module at least partially adjoins a circumferential frame (110) closest to a most upstream edge (toward the front of Fig. 10a) of a landing gear compartment (106).
15. (NEW) The construction according to Claim 3, wherein the framing and the windshield front fairing form a stiffened full panel in which module stiffeners are arranged differently from stiffeners of the contiguous fuselage section (See Fig. 10, ribs 104 is contiguous with 66a, but then the remaining 104 is mismatched with the rest of the inserted cockpit).
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the fuselage and modules of Friend with the stiffener connections of Durand. The motivation for doing so would have been to enlarge the volume of the cockpit as taught by Durand (see abstract).

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. Applicant argues over multiple pages that the prior art of Friend is directed to a flight deck module containing many structural and system components which is in contrast to the module of the current application being limited to a front fairing, windows and window framing. This argument is not found to be commensurate with the scope of the claims since the claims do not limit the module to only be comprised of the front fairing, windows, and window framing.
Additionally, contrary to applicant’s arguments it is unclear if there is an additional component, an edge with an outline (see 112 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642